PER CURIAM
Petitioner was convicted of two counts of sodomy in the first degree and was sentenced to 20 years’ and 10 years’ imprisonment with a 10-year minimum, and to a 5-year sentence on a coercion conviction to run consecutively.
At petitioner’s prison term hearing, the Board of Parole (Board) had previously established a history/risk score of 4, crime category 6 with a matrix range of 74 to 100 months and set petitioner at 92 months with a release date of February 21, 1989, thus overriding the 120-month minimum sentence. This was reset to 24 months (total of 92) based on a psychological evaluation dated June 27,1986, by Dr. Max Reed.
Petitioner appealed to the Court of Appeals from the final order of the Board dated August 6, 1986. The Court of Appeals affirmed from the bench.
Petitioner seeks review, alleging that the Board failed to satisfy the requirements of ORS 144.135. Petitioner’s procedural contentions are answered in Anderson v. Board of Parole, 303 Or 618, 740 P2d 760 (1987).
Petitioner also claims that the Board erred in giving him a 92-month set in a matrix range of 74 to 100. Attached as Appendix I is petitioner’s Board Action Form, demonstrating that he was given the higher set within the matrix range because of the unfavorable psychological evaluation stating that he was severely emotionally disturbed.
The decision of the Court of Appeals is affirmed.
*671[[Image here]]